DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/21 and 11/23/21 has been considered by the examiner.


Allowable Subject Matter
Claims 5, 12 and 19 are also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The dependent claims 5, 12 and 19 are objected as allowable because the closest prior art found fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features in the specific order, structure and combination of limitations of the dependent claims in combination with the independent claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled 

 
Claims 1, 6, 8, 13, 15 and 20 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 and 8 of US Patent No. 10,681,093 in view of BOETTGER (US Patent Publication 2019/0098487 herein after referenced as Boettger).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following explanation indicated below:

Regarding claim 1 and claim 8 and claim 15, The instant application claims: 
A mobile communication device, comprising: a wireless transceiver, configured to perform wireless transmission and reception to and from a first 
a controller, configured to: and A method for voice call service provision, executed by a mobile communication device communicatively connected to a first (US Patent Claim 1 recites “A mobile communication device, comprising: a wireless transceiver, configured to perform wireless transmission and reception to and from a first service network and a second service network; and a controller, configured to use a first subscriber identity card to establish one or more first radio bearers with the first service network via the wireless transceiver”.  One of ordinary skill in the art would recognize and find obvious that the functionalities performed by the mobile device can be implemented as a method and within a non-transitory medium).
establish a secure tunnel with a non-3GPP interworking gateway of a second (US Patent Claim 1 recites “the controller being further configured to: use a second subscriber identity card to set up an Internet Protocol Security (IPsec) tunnel with a non-3GPP access gateway of the second service network via the first radio bearers”).
and register, via the secure tunnel, an IP Multimedia Subsystem (IMS) service with an IMS server communicatively connected to the second (US Patent Claim 1 recites “and use the second subscriber identity card to register an IP Multimedia Subsystem (IMS) service with the second service network via the IPsec tunnel”).
 so as to make a voice call over the first (US Patent Claim 8 recites “wherein the controller is further configured to use the second subscriber identity card to make an IMS Mobile-Originated (MO) call via the IPsec tunnel in response to initiating the IMS MO call for the second subscriber identity card”).
	US Patent Claim discloses different service networks fails to explicitly disclose as to what type of networks the service networks corresponds to and therefore fails to disclose “3rd Generation Partnership Project (3GPP) network”.
	In a related field of endeavor, Boettger discloses:
3rd Generation Partnership Project (3GPP) network (Boettger, [0022] discloses using a data connection such as a secure tunnel to the ePDG (i.e. reads on establish a secure tunnel with a non-3GPP interworking gateway) of the wireless network associated with the secondary SIM, the wireless device can register for access to services such as voice connections with an IMS server of the core network of the wireless service provider associated with the secondary SIM and the wireless communication device, once registered with the IMS server of the core network associated with the secondary SIM can originate and receive both voice connections and text messaging using a data connection that traverses the radio access network of the wireless network associated with the primary SIM; Boettger, [0004] discloses the wireless device subsequently establishes a tunneled connection to an evolved packet data gateway ePDG of the second cellular wireless network via the internet PDN gateway of the first cellular wireless network and the wireless device registers for wireless services with an internet protocol multimedia subsystem IMS server via the tunneled connection with the ePDG of the second cellular wireless network and the wireless device can originate and receive voice calls from the core network of the second cellular wireless network using the tunneled data connection through the first cellular wireless network; Boettger, Fig. 2B & [0030] discloses a UE coupled to the IP network through both a 3GPP cellular access using cellular wireless circuitry and a non-3GPP IP based wireless access using non-cellular wireless circuitry and the non-3GPP IP access connects to an evolved packet data gateway ePDG which connects to the PDN gateway for an untrusted non-3GPP IP access).
   	Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of US Patent Claims to incorporate the teachings of Boettger for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of establishing a tunnel to be able to utilize services provided by another network from its current network as taught by US Patent Claims) with another known element and comparable device utilizing a known technique (i.e. performing a process of establishing a tunnel to be able to utilize services provided by another network from its current network, wherein the networks are 3GPP networks as taught by Boettger) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of establishing a tunnel to be able to utilize services provided by another network from its current network (i.e. as taught by US 
	Regarding claim 6, 13 and 20 of the instant application (see US Patent Claim 2 & Boettger, [0004] & [0019]).


Claims 1, 6, 8, 13, 15 and 20 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 8 of US Patent No. 10,567,447 in view of BOETTGER (US Patent Publication 2019/0098487 herein after referenced as Boettger).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following explanation indicated below:

Regarding claim 1 and claim 8 and claim 15, The instant application claims: 
A mobile communication device, comprising: a wireless transceiver, configured to perform wireless transmission and reception to and from a first 
a controller, configured to: and A method for voice call service provision, executed by a mobile communication device communicatively connected to a first (US Patent Claim 1 recites “A mobile communication device, comprising: a wireless transceiver, configured to perform wireless transmission and reception to and from a first service network and a second service network; and a controller, configured to use a first subscriber identity card to establish one or more first radio bearers with the first service network via the wireless transceiver”.  One of ordinary skill in the art would recognize and find obvious that the functionalities performed by the mobile device can be implemented as a method and within a non-transitory medium).
establish a secure tunnel with a non-3GPP interworking gateway of a second (US Patent Claim 1 recites “the controller being further configured to: use a second subscriber identity card to set up an Internet Protocol Security (IPsec) tunnel with an evolved Packet Data Gateway (ePDG) of the second service network via the first radio bearers”.  Applicant’s claim 6 and claim 13 recites, inter alia, “wherein the non-3GPP interworking gateway is an evolved Packet Data Gateway ePDG”).
and register, via the secure tunnel, an IP Multimedia Subsystem (IMS) service with an IMS server communicatively connected to the second (US Patent Claim 1 recites “and use the second subscriber identity card to register an IP Multimedia Subsystem (IMS) service with the second service network via the IPsec tunnel”).
 so as to make a voice call over the first (US Patent Claim 8 recites “wherein the controller is further configured to use the second subscriber identity card to make an IMS Mobile-Originated (MO) call via the IPsec tunnel in response to initiating the IMS MO call for the second subscriber identity card”).
	US Patent Claim discloses different service networks fails to explicitly disclose as to what type of networks the service networks corresponds to and therefore fails to disclose “3rd Generation Partnership Project (3GPP) network”.
	In a related field of endeavor, Boettger discloses:
3rd Generation Partnership Project (3GPP) network (Boettger, [0022] discloses using a data connection such as a secure tunnel to the ePDG (i.e. reads on establish a secure tunnel with a non-3GPP interworking gateway) of the wireless network associated with the secondary SIM, the wireless device can register for access to services such as voice connections with an IMS server of the core network of the wireless service provider associated with the secondary SIM and the wireless communication device, once registered with the IMS server of the core network associated with the secondary SIM can originate and receive both voice connections and text messaging using a data connection that traverses the radio access network of the wireless network associated with the primary SIM; Boettger, [0004] discloses the wireless device subsequently establishes a tunneled connection to an evolved packet data gateway ePDG of the second cellular wireless network via the internet PDN gateway of the first cellular wireless network and the wireless device registers for wireless services with an internet protocol multimedia subsystem IMS server via the tunneled connection with the ePDG of the second cellular wireless network and the wireless device can originate and receive voice calls from the core network of the second cellular wireless network using the tunneled data connection through the first cellular wireless network; Boettger, Fig. 2B & [0030] discloses a UE coupled to the IP network through both a 3GPP cellular access using cellular wireless circuitry and a non-3GPP IP based wireless access using non-cellular wireless circuitry and the non-3GPP IP access connects to an evolved packet data gateway ePDG which connects to the PDN gateway for an untrusted non-3GPP IP access).
   	Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of US Patent Claims to incorporate the teachings of Boettger for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of establishing a tunnel to be able to utilize services provided by another network from its current network as taught by US Patent Claims) with another known element and comparable device utilizing a known technique (i.e. performing a process of establishing a tunnel to be able to utilize services provided by another 
	Regarding claim 6, 13 and 20 of the instant application (see US Patent Claim 1 & Boettger, [0004] & [0019]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim 1, 6, 8, 13, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOETTGER (US Patent Publication 2019/0098487 herein after referenced as Boettger).

Regarding claim 1 and claim 8 and claim 15, Boettger discloses:
A mobile communication device, comprising: a wireless transceiver, configured to perform wireless transmission and reception to and from a first 3rd Generation Partnership Project (3GPP) network using a first Radio Access Technology (RAT); and a controller, configured to: and A method for voice call service provision, executed by a mobile communication device communicatively connected to a first 3rd Generation Partnership Project (3GPP) network using a first Radio Access Technology (RAT), the method comprising: and A non-transitory computer-readable storage medium having computer-readable instructions stored thereon that, when executed by a mobile communication device, cause the mobile communication device to: establish one or more radio bearers with the first 3GPP network via the wireless transceiver; establish a(Boettger, [0004] discloses the wireless device (i.e. reads on mobile communication device) includes a primary SIM that provides for access to wireless services of a first wireless service provider via a first cellular wireless network (i.e. reads on first 3GPP network) that includes a first radio access network using a first radio access technology (i.e. reads on first RAT) and includes a secondary SIM that provides for access to wireless services of a second service provider via a second cellular wireless network that includes a second radio access network using a second radio access technology and the wireless device is configured to access wireless services of the second provider via the first radio access network and the wireless device attaches to the first cellular wireless network and establishes a context for packet data network connections by establishing bearer to a PDN gateway and the wireless device subsequently establishes a tunneled connection (i.e. reads on tunnel) to an evolved packet data gateway ePDG (i.e. reads on non-3GPP interworking gateway) of the second cellular wireless network (i.e. read on second 3GPP network) via the internet PDN gateway of the first cellular wireless network and the wireless device registers for wireless services with an internet protocol multimedia subsystem IMS server (i.e. reads on register an IMS service with the IMS server) via the tunneled connection with the ePDG of the second cellular wireless network and the wireless device can originate (i.e. reads on wireless transmission) and receive (i.e. reads on wireless reception) voice calls from the core network of the second cellular wireless network using the tunneled data connection through the first cellular wireless network (i.e. reads on voice call over the first 3GPP network) and the wireless circuitry (i.e. reads on wireless transceiver) of the wireless device need not be compatible with the radio access technology of the second radio access network of the second cellular wireless network as the tunneled data connection is through the first radio access network of the first cellular wireless network.  One of ordinary skill in the art would recognize that it is inherent for a wireless device to include a processor, memory storing software and a wireless transceiver that performs both wireless transmission and reception in order to be able to perform the various functionalities such as being able to access the services of originating and receiving voice calls.  Applicant’s claim 6 and claim 13 recites, inter alia, “wherein the non-3GPP interworking gateway is an evolved Packet Data Gateway ePDG”).
 Boettger discloses in one embodiment that a tunneled connection is established with the ePDG but fails to explicitly disclose in the same embodiment that the tunnel is a “secure tunnel” and therefore fails to disclose “establish a secure tunnel with a non-3GPP interworking gateway of a second 3GPP network via the radio bearers,” and “register, via the secure tunnel, an IP Multimedia Subsystem (IMS) service with an IMS server communicatively connected to the second 3GPP network”.
In a different embodiment, Boettger discloses:
establish a secure tunnel with a non-3GPP interworking gateway of a second 3GPP network via the radio bearers; register, via the secure tunnel, an IP Multimedia Subsystem (IMS) service with an IMS server communicatively connected to the second 3GPP network (Boettger, [0022] discloses using a data connection such as a secure tunnel to the ePDG (i.e. reads on establish a secure tunnel with a non-3GPP interworking gateway) of the wireless network associated with the secondary SIM, the wireless device can register for access to services such as voice connections with an IMS server of the core network of the wireless service provider associated with the secondary SIM and the wireless communication device, once registered with the IMS server of the core network associated with the secondary SIM can originate and receive both voice connections and text messaging using a data connection that traverses the radio access network of the wireless network associated with the primary SIM; Boettger, [0004] discloses the wireless device subsequently establishes a tunneled connection to an evolved packet data gateway ePDG of the second cellular wireless network via the internet PDN gateway of the first cellular wireless network and the wireless device registers for wireless services with an internet protocol multimedia subsystem IMS server via the tunneled connection with the ePDG of the second cellular wireless network and the wireless device can originate and receive voice calls from the core network of the second cellular wireless network using the tunneled data connection through the first cellular wireless network; Boettger, Fig. 2B & [0030] discloses a UE coupled to the IP network through both a 3GPP cellular access using cellular wireless circuitry and a non-3GPP IP based wireless access using non-cellular wireless circuitry and the non-3GPP IP access connects to an evolved packet data gateway ePDG which connects to the PDN gateway for an untrusted non-3GPP IP access; Boettger, Fig. 2A & [0027]-[0028] discloses the multiple processors of the dual SIM wireless communication device can be coupled to these components and discloses the wireless circuitry of the dual SIM wireless communication device supports simultaneous transmission and reception to both the first and second wireless networks; Boettger, [0048] discloses the various aspects, embodiments, implementations or features of the described embodiments can be used in any combination and the described embodiments can be embodied as a computer program code stored on a non-transitory computer-readable medium).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Boettger to incorporate the teachings of the different embodiments for the purpose of conforming to the intent of the invention to modify and combine the various different embodiment (Boettger, [0048]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of accessing services of a second network via a first network as taught by Boettger) with another known element and comparable device utilizing a known technique (i.e. performing a process of accessing services of a second network via a first network, wherein various different functionalities in various different embodiment are utilized together as taught by Boettger) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of accessing services of a second network via a first network (i.e. as taught by Boettger) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to 
Regarding claim 6 and claim 13, Boettger discloses:
The mobile communication device as claimed in claim 1 and The method as claimed in claim 8, wherein the non-3GPP interworking gateway is an evolved Packet Data Gateway (ePDG) in response to the first RAT being a fifth generation (5G) RAT specified by 3GPP and the second RAT being a fourth generation (4G) RAT specified by 3GPP (Boettger, [0004] discloses the wireless device subsequently establishes a tunneled connection to an evolved packet data gateway ePDG of the second cellular wireless network; Boettger, [0019] discloses the UEs are configured as multi-mode wireless communication devices that area capable of communicating via legacy 3G and 2G RATs in addition to communicating with 4G wireless networks as well as one or more different wireless local area networks and support for communication in accordance with one or more different wireless communication protocols developed by standards bodies 3GPP such as LTE, LTE-A and 5G NR standards).
Regarding claim 20, Boettger discloses:
The non-transitory computer-readable storage medium as claimed in claim 15, wherein the non-3GPP interworking gateway is an evolved Packet Data Gateway (ePDG) in response to the first RAT being a fifth generation (5G) RAT specified by 3GPP and the second RAT being a fourth generation (4G) RAT specified by 3GPP; (Boettger, [0004] discloses the wireless device subsequently establishes a tunneled connection to an evolved packet data gateway ePDG of the second cellular wireless network; Boettger, [0019] discloses the UEs are configured as multi-mode wireless communication devices that area capable of communicating via legacy 3G and 2G RATs in addition to communicating with 4G wireless networks as well as one or more different wireless local area networks and support for communication in accordance with one or more different wireless communication protocols developed by standards bodies 3GPP such as LTE, LTE-A and 5G NR standards).


Claim 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOETTGER (US Patent Publication 2019/0098487 herein after referenced as Boettger) in view of TSAI et al. (US Patent Publication 2017/0118255 herein after referenced as Tsai) and further in view of Dwyer et al. (US Patent Publication 2011/0002267 herein after referenced as Dwyer).

Regarding claim 2 and claim 9 and claim 16, Boettger discloses:
The mobile communication device as claimed in claim 1, wherein the controller is further configured to: (see claim 1) and The method as claimed in claim 8, further comprising: (see claim 8) and The non-transitory computer-readable storage medium as claimed in claim 15, wherein the computer-readable instructions further cause the mobile communication device to: (see claim 15).  Boettger discloses a process of Boettger, [0024] discloses the non-LTE wireless network can provide circuit switched services such as circuit-switched voice connections for the wireless device such as used in circuit-switched fallback (CSF) procedure when the LTE wireless network does not support a voice over LTE VoLTE service but fails to explicitly disclose the triggering condition for establishing the tunnel and therefore fails to disclose “determine whether the first 3GPP network supports the IMS service based on system information received from the first 3GPP network; and wherein the establishing of the secure tunnel with the non-3GPP interworking gateway and the registering with the IMS server are performed in response to the first 3GPP network not supporting the IMS service.”
In a related field of endeavor, Tsai discloses:
determine whether the first 3GPP network supports the IMS service (Tsai, [0051] discloses the mobile communication device determines whether the radio carrier through which the IMS service for the first subscriber identity card is currently registered is suitable for making an IMS call; Tsai, [0057] discloses the mobile communication device may choose to perform the IMS registration with the subscriber identity card 2 through the service network 120 due to the mobile communication device being in an IMS-VoPS disabled area of the service network 130 as the deployment of the service network in this area is disconnected from the IMS server of the service network 130; Tsai, [0055]-[0056] discloses the mobile device uses the subscriber identity card C1 to establish one or more bearers with service network 120 and the mobile device uses the subscriber identity card C2 to set up an IPsec tunnel with the ePDG via the radio bearers wherein the IPsec tunnel provides secure IP communications between the mobile device and the ePDG and discloses the mobile device uses the subscriber identity card C2 to register with the IMS server of the service network 130 through the IPsec tunnel.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the establishment of the tunnel with the ePDG is established when the mobile device determines that the current network does not support the required IMS service).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Boettger to incorporate the teachings of Tsai in order to be able to provide the system with a triggering condition for performing the process (Tsai, [0051] & [0057]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of establishing a tunnel to an ePDG to be able to utilize services provided by another network from its current network as 
Boettger in view of Tsai discloses determining whether the current network supports a specific IMS service but fails to explicitly disclose that said determination is based on information received from the network and therefore fails to disclose “determine whether the first 3GPP network supports the IMS service based on system information received from the first 3GPP network;”.
In a related field of endeavor, Dwyer discloses:
determine whether the first 3GPP network supports the IMS service based on system information received from the first 3GPP network; (Dwyer, Fig. 2A & [0152] discloses if the VoIMS indicator obtained broadcast system information indicates that IMS voice is supported, then the UE proceeds to try IMS registration with indicators requesting voice services; Dwyer, [0144] discloses if the UE stays in the current RAT and does not have access to voice services because the network VoIMS indication did not indicate support, but due to mobility the UE enters a routing area where the network VoIMS indicator does indicate that IMS PS voice is supported, then the UE needs to subsequently re-attempt the IMS registration for voice).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Boettger in view of Tsai to incorporate the teachings of Dwyer for the purpose of providing the system with a means to inform the mobile device of a network supported service (Dwyer, [0152]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of determining whether the current network supports a specific IMS service as taught by Tsai) with another known element and comparable device utilizing a known technique (i.e. performing a process of determining whether the current network supports a specific IMS service, wherein the determination is made utilizing an indicator obtained from the broadcasted system information as taught by Dwyer) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of determining whether the current network supports a specific IMS service (i.e. as taught by Tsai & Dwyer) and is dependent upon the specific design incentives, needs .


Claim 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOETTGER (US Patent Publication 2019/0098487 herein after referenced as Boettger) in view of TSAI et al. (US Patent Publication 2017/0118255 herein after referenced as Tsai) and further in view of EDGE et al. (US Patent Publication 2017/0005914 herein after referenced as Edge).  

Regarding claim 3 and claim 10 and claim 17, Boettger discloses:
The mobile communication device as claimed in claim 1, wherein the controller is further configured to: (see claim 1) and The method as claimed in claim 8, further comprising: (see claim 8) and The non-transitory computer-readable storage medium as claimed in claim 15, wherein the computer-readable instructions further cause the mobile communication device to: (see claim 15).  Boettger discloses a process of establishing a tunnel to an ePDG to be able to utilize services provided by another network from its current network and furthermore, Boettger, [0024] discloses the non-LTE wireless network can provide circuit switched services such as circuit-switched voice connections for the wireless device such as used in circuit-switched fallback (CSF) procedure when the LTE wireless network does not support a voice over LTE VoLTE service but fails to explicitly disclose the triggering “determine whether the second 3GPP network supports Voice over Wireless-Fidelity (VoWiFi) based on information stored in the mobile communication device; and wherein the establishing of the secure tunnel with the non-3GPP interworking gateway and the registering with the IMS server are performed in response to the second 3GPP network supporting Vo WiFi.”
In a related field of endeavor, Tsai discloses:
determine whether the second 3GPP network supports Voice over Wireless-Fidelity (VoWiFi) (Tsai, [0051]-[0052] discloses the mobile communication device determines whether the radio carrier through which the IMS service for the first subscriber identity card is currently registered is suitable for making an IMS call and discloses if the currently registered radio carrier is suitable, the mobile device makes the IMS call via the radio bearers of the currently registered radio carrier; Tsai, [0054] discloses if not, the mobile device switches to another radio carrier to establish radio bearers whose data plan is suitable for making an IMS call and this another radio carrier may be a WiFi network; Tsai, [0051] discloses the data plan of a WiFi network generally has unlimited quota for data services and is determined to be suitable for making an IMS call; Tsai, [0055]-[0056] discloses the mobile device uses the subscriber identity card C1 to establish one or more bearers with service network 120 and the mobile device uses the subscriber identity card C2 to set up an IPsec tunnel with the ePDG via the radio bearers wherein the IPsec tunnel provides secure IP communications between the mobile device and the ePDG and discloses the mobile device uses the subscriber identity card C2 to register with the IMS server of the service network 130 through the IPsec tunnel.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the establishment of the tunnel with the ePDG is established when the mobile device determines that the current network is suitable to support the required voice over WiFi IMS service).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Boettger to incorporate the teachings of Tsai in order to be able to provide the system with a triggering condition for performing the process (Tsai, [0054]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of establishing a tunnel to an ePDG to be able to utilize services provided by another network from its current network as taught by Boettger) with another known element and comparable device utilizing a known technique (i.e. performing a process of establishing a tunnel to an ePDG to be able to 
Boettger in view of Tsai discloses determining whether a network supports a specific IMS service but fails to explicitly disclose that said determination is based on information stored in the mobile device and therefore fails to disclose “determine whether the second 3GPP network supports Voice over Wireless-Fidelity (VoWiFi) based on information stored in the mobile communication device;”.
In a related field of endeavor, Edge discloses:
determine whether the second 3GPP network supports Voice over Wireless-Fidelity (VoWiFi) based on information stored in the mobile communication device; (Edge, [0081] discloses the UE is configured with ePDG selection information that includes an entry for a PLMN-x in this country that indicates support for emergency calls over WLAN by PLMN-x and if the UE is attached via  3GPP access type to the PLMN-x, then the UE may attempt to select an ePDG in this PLMN-x; Edge, [0021] discloses wireless communication may be used to support emergency services for a UE over WLAN such as over a 802.11 WiFi AP).
.



Claim 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOETTGER (US Patent Publication 2019/0098487 herein after referenced as Boettger) in view of TSAI et al. (US Patent Publication 2017/0118255 herein after referenced as Tsai) and further in view of SHI et al. (US Patent Publication 2018/0115978 herein after referenced as Shi).

Regarding claim 4 and claim 11 and claim 18, Boettger discloses:
The mobile communication device as claimed in claim 1, wherein the controller is further configured to: (see claim 1) and The method as claimed in claim 8, further comprising: (see claim 8) and The non-transitory computer-readable storage medium as claimed in claim 15, wherein the computer-readable instructions further cause the mobile communication device to: (see claim 15).  Boettger discloses a process of establishing a tunnel to an ePDG to be able to utilize services provided by another network from its current network and furthermore, Boettger, [0024] discloses the non-LTE wireless network can provide circuit switched services such as circuit-switched voice connections for the wireless device such as used in circuit-switched fallback (CSF) procedure when the LTE wireless network does not support a voice over LTE VoLTE service but fails to explicitly disclose the triggering condition for establishing the tunnel and therefore fails to disclose “determine whether the mobile communication device supports Voice over Wireless-Fidelity (VoWiFi) based on information stored in the mobile communication device; and wherein the establishing of the secure tunnel with the non-3GPP interworking gateway and the registering with the IMS server are performed in response to the mobile communication device supporting VoWiFi.”
In a related field of endeavor, Tsai discloses:
determine whether the mobile communication device supports (Tsai, [0043] discloses the mobile device determines whether the first subscriber card supports the ePDG service  and if the first subscriber card supports the ePDG service, the mobile communication device uses the first subscriber card to register the IMS service with the first service network via the WiFi radio bearers; Tsai, [0051]-[0052] discloses the mobile communication device determines whether the radio carrier through which the IMS service for the first subscriber identity card is currently registered is suitable for making an IMS call and discloses if the currently registered radio carrier is suitable, the mobile device makes the IMS call via the radio bearers of the currently registered radio carrier; Tsai, [0054] discloses if not, the mobile device switches to another radio carrier to establish radio bearers whose data plan is suitable for making an IMS call and this another radio carrier may be a WiFi network; Tsai, [0051] discloses the data plan of a WiFi network generally has unlimited quota for data services and is determined to be suitable for making an IMS call; Tsai, [0055]-[0056] discloses the mobile device uses the subscriber identity card C1 to establish one or more bearers with service network 120 and the mobile device uses the subscriber identity card C2 to set up an IPsec tunnel with the ePDG via the radio bearers wherein the IPsec tunnel provides secure IP communications between the mobile device and the ePDG and discloses the mobile device uses the subscriber identity card C2 to register with the IMS server of the service network 130 through the IPsec tunnel.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the establishment of the tunnel with the ePDG is established when the mobile device determines that it is capable of the required IMS service).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Boettger to incorporate the teachings of Tsai in order to be able to provide the system with a triggering condition for performing the process (Tsai, [0043]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of establishing a tunnel to an ePDG to be able to utilize services provided by another network from its current network as taught by Boettger) with another known element and comparable device utilizing a known technique (i.e. performing a process of establishing a tunnel to an ePDG to be able to 
Boettger in view of Tsai discloses determining whether a mobile device supports a specific IMS service but fails to explicitly disclose that said service is a VoWiFI service and that the determination is based on information stored in the mobile device and therefore fails to disclose “determine whether the mobile communication device supports Voice over Wireless-Fidelity (VoWiFi) based on information stored in the mobile communication device;”.
	In a related field of endeavor, Shi discloses:
determine whether the mobile communication device supports Voice over Wireless-Fidelity (VoWiFi) based on information stored in the mobile communication device; (Shi, [0047] discloses the control unit 110 may determine whether VoWiFi is selected for receiving voice calls such as determining whether the WiFi communication unit 160 is configured to receive voice calls over the internet and when the mobile communication device is capable of WiFi communication, voice calls may be received over the internet using VoWiFi and when VoWiFi is selected as the voice call option a voice call is more likely to be received over the WiFi connection; Shi, [0049] discloses in response to determining that the WiFi communication unit 160 is not configured to receive voice calls over the internet such as the VoWiFi is selected as the voice call option, it may be determined whether WiFi communication unit is selected for PS service; Shi, Fig. 1A & [0017] discloses the mobile communication device includes a control unit 110, a WiFi communication unit 160, etc..  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the voice call option is stored within the mobile device and utilized in determining whether the VoWiFi is selected as the voice call option).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Boettger in view of Tsai to incorporate the teachings of Shi for the purpose of providing the system with a means to inform the mobile device of a mobile supported service (Shi, [0047]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of determining whether a mobile device supports a specific IMS service as taught by Tsai) with another known element and comparable device utilizing a known technique (i.e. .


Claim 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOETTGER (US Patent Publication 2019/0098487 herein after referenced as Boettger) in view of LI et al. (US Patent Publication 2020/0336305 herein after referenced as Li).  

Regarding claim 7 and claim 14, Boettger discloses:
The mobile communication device as claimed in claim 1 (see claim 1) and The method as claimed in claim 8 (see claim 8).  Boettger discloses utilizing a gateway such as an evolved packet data gateway ePDG between a 5G network and a 4G network but fails to explicitly disclose of a gateway between a 5G network and a more advance network than a 5G network and therefore fails to disclose “wherein the non-3GPP interworking gateway is a Non-3GPP Inter-Working Function (N3IWF) in response to the second RAT being a fifth generation (5G) RAT specified by 3GPP and the first RAT being more advanced than the second RAT.”
	In a related field of endeavor, Li discloses:
wherein the non-3GPP interworking gateway is a Non-3GPP Inter-Working Function (N3IWF) in response to the second RAT being a fifth generation (5G) RAT specified by 3GPP and the first RAT being more advanced than the second RAT (Li, Fig. 2 & [0087] discloses the terminal may access the AMF node using both 3GPP and non-3GPP access technology and the access network device may be a base station in a 5G network, a 4G network or a future telecommunications network and a gateway corresponding to the non-3GPP technology may be an N3IWF.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the N3IWF may be used between a 5G network and a future telecommunications network).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Boettger to incorporate the teachings of Li for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of utilizing a gateway between two different networks as taught by Boettger) 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/           Primary Examiner, Art Unit 2645